Exhibit 10.28

AGREEMENT

THIS AGREEMENT (this “Agreement”) is effective the 1st day of January, 2008 (the
“Effective Date”) by and between enherent Corp., a Delaware corporation, with
its principal place of business at 845 Third Avenue, 6th Floor, New York, NY
10022, with all of its direct and indirect subsidiaries, (the “Company”) and
Thomas Minerva, an individual residing at 249 Neversink Court, Holmdel, New
Jersey 07733 (the “Vice Chairman”).

RECITALS:

A. The Company is a global information technology services company.

B. The Vice Chairman is experienced in the information technology services
industry.

C. Since January 1, 2006, the Vice Chairman has provided services to the Company
as Vice Chairman pursuant to that certain Agreement by and between the Company
and the Vice Chairman, dated January 1, 2006, which expires on December 31,
2007.

D. The Company believes the Vice Chairman will contribute to the profitability
of the Company and desires to utilize the Vice Chairman’s experience.

E. The Vice Chairman is willing to continue to make his services available to
the Company on the terms and conditions hereinafter set forth.

F. The Company wishes to enter into a new agreement with the Vice Chairman on
the terms and conditions set forth herein.

AGREEMENT:

Therefore, in consideration of the premises, mutual covenants and agreements of
the parties contained herein, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the Company and the Vice
Chairman hereby agree as follows:

1) Term. The term (the “Term”) of this Agreement shall begin on the Effective
Date and, except as otherwise provided in Sections 6 and 7, shall end on
December 31, 2009. The Term of this Agreement shall not be further extended
without the mutual written consent of the parties.

2) Services. The Vice Chairman shall report to and provide services hereunder
under the supervision of the Chief Executive Officer (“CEO”) of the Company. The
Vice Chairman will provide assistance to the Company related to the development
of corporate strategy, including but not limited to market positioning and
merger and acquisition opportunities. In addition, the Vice Chairman shall
perform such duties as may be reasonably assigned to him by the CEO.



--------------------------------------------------------------------------------

3) Fees.

a) Fee. During the Term, the Vice Chairman shall be paid a monthly fee of Five
Thousand Dollars ($5,000), payable on the first of each month with the first
payment being due and payable on January 1, 2008.

b) Certain Additional Consideration. In addition to the above payments, the Vice
Chairman will receive an option to purchase 150,000 shares of common stock with
an exercise price based on the closing price on the date of grant as set forth
in a Non-Qualified Stock Option Agreement in the form of Exhibit A attached
hereto (“Option Agreement”), which option shall be governed by the terms and
conditions of the Option Agreement.

4) Independent Contractor Status. The Vice Chairman’s relationship to the
Company is that of independent contractor and the Vice Chairman shall not be
deemed to be the employee or an executive officer of the Company. The Vice
Chairman shall develop his own time schedule and is responsible for furnishing
at his expense any equipment or material necessary to perform the Vice Chairman
function. Nothing in this Agreement shall be interpreted or construed as
creating or establishing a joint venture, partnership, agency relationship, or
formal business organization of any kind. The Vice Chairman understands that he
is not entitled to workers’ compensation benefits or unemployment insurance
benefits hereunder and he shall not receive such benefits unless the Vice
Chairman or some person or entity other than the Company provides such benefits.
The Vice Chairman agrees to pay and file all reports with respect to local,
state, federal, and foreign taxes, including withholding and FICA taxes, on any
moneys earned pursuant to this Agreement.

5) Confidentiality. Vice Chairman agrees that the following constitutes
confidential information or trade secrets and agrees not to disclose same to
anyone during the term of this Agreement or thereafter:

a) Non-public information acquired during the performance of this Agreement;

b) The finances, business affairs, and circumstances of clients of Company or
Company; and

 

2



--------------------------------------------------------------------------------

c) All information and data relating to the services hereunder and Company’s
operation.

This Paragraph shall survive termination of this Agreement.

6) Restrictions.

a) Non-solicitation. During the Term and for a one (1) year period after the
termination of the Term for any reason, the Vice Chairman shall not directly or
indirectly, for himself or for any other person, firm, corporation, partnership,
association or other entity, other than in connection with the performance of
the Vice Chairman’s duties under this Agreement, (i) solicit for employment or
attempt to employ or enter into any contractual arrangement with any employee,
consultant or independent contractor or former employee, consultant or
independent contractor of the Company, unless such employee, consultant or
independent contractor, has not been employed or engaged by the Company for a
period in excess of six (6) months or (ii) call on or solicit any of the
operating units of the clients doing business with the Company as of the
termination of the Term or potential clients with which the Company is
conducting negotiations at the termination of the Term for any reason on behalf
of any person or entity in connection with any business competitive with the
business of the Company.

b) Acknowledgment by the Vice Chairman. The Vice Chairman acknowledges and
confirms that (i) the restrictive covenants contained in this Section 6 are
reasonably necessary to protect the legitimate business interests of the Company
and (ii) the restrictions contained in this Section 6 (including without
limitation the length of the term of the provisions of this Section 6 are not
over broad, over long, or unfair and are not the result of overreaching, duress
or coercion of any kind). The Vice Chairman further acknowledges and confirms
that his full, uninhibited and faithful observance of each of the covenants
contained in this Section 6 will not cause him any undue hardship, financial or
otherwise, and that enforcement of each of the covenants contained herein will
not impair his ability to obtain employment commensurate with his abilities and
on terms fully acceptable to him or otherwise to obtain income required for the
comfortable support of him and his family and the satisfaction of the needs of
his creditors. The Vice Chairman acknowledges and confirms that his special
knowledge of the business of the Company is such as would cause the Company
serious injury or loss if he were to use such ability and knowledge to the
benefit of a competitor of the Company in violation of the terms of this
Section 6. The Vice Chairman further acknowledges that the restrictions
contained in this Section 6 are intended to be, and shall be, for the benefit of
and shall be enforceable by, the Company’s successors and assigns.

 

3



--------------------------------------------------------------------------------

c) Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Section 6 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Section 6 within the jurisdiction of such court,
such provision shall be interpreted and enforced as if it provided for the
maximum restriction permitted under such governing law.

d) Extension of Time. If the Vice Chairman shall be in violation of any
provision of this Section 6 then each time limitation set forth in this
Section 6 shall be extended for a period of time equal to the period of time
during which such violation or violations occur. If the Company seeks injunctive
relief from such violation in any court, then the covenants set forth in this
Section 6 shall be extended for a period of time equal to the pendency of such
proceeding including all appeals by the Vice Chairman.

e) Survival. The provisions of this Section 6 shall survive the termination of
this Agreement, as applicable.

7) Termination. The Company and the Vice Chairman shall each have the right to
terminate the Term and the Vice Chairman’s engagement hereunder for any reason
upon providing the other party with thirty (30) days written notice. The
Company’s sole obligation will be to pay the Vice Chairman his monthly fee
through date of termination.

8) Waivers. It is understood that either party may waive the strict performance
of any covenant or agreement made herein; however, any waiver made by a party
hereto must be duly made in writing in order to be considered a waiver, and the
waiver of one covenant or agreement shall not be considered a waiver of any
other covenant or agreement unless specifically in writing as aforementioned.

9) Savings Provisions. The invalidity, in whole or in part, of any covenant or
restriction, or any section, subsection, sentence, clause, phrase or word, or
other provisions of this Agreement, as the same may be amended from time to time
shall not affect the validity of the remaining portions thereof.

 

4



--------------------------------------------------------------------------------

10) Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York without giving effect to its
choice of law provision.

11) Notices. If either party desires to give notice to the other in connection
with any of the terms and provisions of this Agreement, said notice must be in
writing and shall be deemed given when (a) delivered by hand (with written
confirmation of receipt); (b) sent by facsimile (with written confirmation of
receipt), provided that a copy is mailed by registered mail, return receipt
requested, or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case
addressed to the party for whom it is intended at the address specified above.

12) Default. Except as otherwise provided in the last sentence of section 14, in
the event either party defaults in the performance of its obligations under this
Agreement, the non-defaulting party may, after giving 30 days’ notice to the
defaulting party to provide a reasonable opportunity to cure such default,
proceed to protect its rights by suit in equity, action or law, or, where
specifically provided for herein, by arbitration, to enforce performance under
this Agreement or to recover damages for breach thereof, including all costs and
attorneys’ fees, whether settled out of court, arbitrated, or tried (at both
trial and appellate levels).

13) No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.

14) Waiver of Jury Trial. All parties knowingly waive their rights to request a
trial by jury in any litigation in any court of law, tribunal or legal
proceeding involving the parties hereto or any disputes arising out of or
related to this Agreement. Any controversy or claim arising out of this
Agreement, its enforcement or interpretation, or alleged breach, default or
misrepresentation in connection with any of its provisions, shall be submitted
to binding arbitration before JAMS-Endispute in accordance with its rules and
procedures for commercial arbitration of disputes with arbitrators knowledgeable
in the computer consulting/information technology industry. The non-prevailing
party shall pay the cost of the arbitration, provided, however, each party shall
bear the expenses of its own attorneys. Notwithstanding the foregoing and the
provisions of Section 12, the Company may proceed immediately to litigation to
enforce its rights under Sections 5 and 6 hereof.

 

5



--------------------------------------------------------------------------------

15) Successors. This Agreement shall inure to the benefit of and be binding upon
the Vice Chairman and the Vice Chairman’s heirs, representatives or estate. This
Agreement shall not be assignable by the Vice Chairman.

16) Indemnity by Vice Chairman. Vice Chairman shall indemnify the Company from
all loss, cost, damage and expense, including, without limitation, legal fees
and expenses, the Company may suffer as the result of or arising out of Vice
Chairman’s relationship with any current or future employer.

IN WITNESS WHEREOF, the Company, by its appropriate officer, signed this
Agreement and the Vice Chairman has signed this Agreement, as of the day and
year set forth below.

 

AGREED TO BY:     AGREED TO BY: Vice Chairman     enherent Corp. By:  

/s/ Thomas Minerva

    By:  

/s/ Pamela Fredette

  Thomas Minerva       President & CEO Date: January 3, 2008     Date: January
3, 2008

 

6